     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 1 of 14




 1      CENTER FOR DISABILITY ACCESS
        Amanda Seabock, Esq., SBN 289900
 2      Prathima Price, Esq., SBN 321378
        Dennis Price, Esq., SBN 279082
 3      Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
 4      (858) 375-7385; (888) 422-5191 fax
        amandas@potterhandy.com
 5                Attorneys for Plaintiff
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                         NORTHERN DISTRICT OF CALIFORNIA

10
        Brian Whitaker                           Case No. 5:21-cv-03198-LHK
11
                Plaintiff,
                                                 Plaintiff’s Qualified Non-
12                                               Opposition to the Defense Motion
          v.
                                                 to Dismiss Complaint
13
        JEG1 LLC, a California Limited
        Liability Company,                       Date: October 7, 2021
14                                               Time: 1:30 p.m.
15              Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28




      Opposition to Motion to Dismiss                     5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 2 of 14




 1                                   TABLE OF CONTENTS
 2
 3    TABLE OF CONTENTS ................................................................................ i
 4    TABLE OF AUTHORITIES .......................................................................... ii
 5
      MEMORANDUM OF POINTS AND AUTHORITIES ............................... 1
 6
 7
        I.      Preliminary statement..................................................................... 1

 8      II.     The Complaint is sufficiently pled .................................................. 1
 9      III.    The defendant’s jurisdictional challenge on the basis of
10                 ownership is premature and improperly framed as a
11                 factual challenge under Rule 12(b)(1) and
12                 misunderstands the scope of the complaint allegations. ...........5
13
        IV.     Plaintiff’s subsequent investigation and consideration of
14
                   the defense arguments leads him to believe that the ADA
15
                   claim is moot. It should be dismissed and the Court
16
                   should decline to exercise supplemental jurisdiction over
17
                   the Unruh claim. .......................................................................... 9
18
        V.      Conclusion .................................................................................... 10
19
20
21
22
23
24
25
26
27
28

                                                          i
      Opposition to Motion to Dismiss                                             5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 3 of 14




 1                                 TABLE OF AUTHORITIES
 2
      Cases
 3
      Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc.
 4
         603 F.3d 666 (9th Cir. 2010) .................................................................. 2
 5
      Augustine v. United States,
 6
         704 F.2d 1074 (9th Cir. 1983) ........................................................................ 8
 7
      Careau Grp. v. United Farm Workers of Am., AFL-CIO,
 8
          940 F.2d 1291 (9th Cir. 1991) ....................................................................... 9
 9
      Chapman v. Pier 1 Imports (U.S.) Inc.,
10
         631 F.3d 939 (9th Cir. 2011) .................................................................. 2
11
      Johnson v. Hernandez,
12
         69 F.Supp.3d 1030 (E.D. Cal. 2014) ........................................................... 8, 9
13
      Leite v. Crane Co.,
14
        749 F.3d 1117 (9th Cir. 2014) ......................................................................... 8
15
      Moeller v. Taco Bell Corp.
16
         816 F.Supp.2d 831 (N.D. Cal. 2011) ...................................................... 2
17
      Robert v. Corrothers,
18
         812 F.2d 1173 (9th Cir. 1987) .......................................................... 8, 9
19
      Rosales v. United States,
20
         824 F.2d 799 (9th Cir. 1987) ................................................................. 8
21
      Safe Air for Everyone v. Meyer,
22
          373 F.3d 1035 (9th Cir. 2004) .............................................................. 7
23
      Sun Valley Gasoline, Inc. v. Ernst Enter., Inc.,
24
          711 F.2d 138 (9th Cir. 1983).................................................................... 5, 7
25
26
      Statutes
27
      42 U.S.C. § 12188(a) ................................................................................... 2
28

                                                          ii
      Opposition to Motion to Dismiss                                            5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 4 of 14




 1    42 U.S.C. § 12182 ................................................................................... 2, 3
 2    42 U.S.C. §§ 12183 ................................................................................ 2, 3
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          iii
      Opposition to Motion to Dismiss                                            5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 5 of 14




 1         MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3    I.Preliminary statement
 4           JEG1 LLC’s motion to dismiss fails to identify what authority it is
 5    moving for dismissal under. See Defense Motion (Docket Entry 10).
 6    However, its points and authorities cite both 12(b)(1) and 12(b)(6)
 7    standards. Neither JEG1 LLC’s motion, nor its defense points and
 8    authorities, identify if a dismissal with prejudice or without prejudice is
 9    sought. See Docket Entries 10 & 10-1.
10           Nonetheless, the points and authorities argue that (1) the complaint
11    fails to state a claim under 12(b)(6) and (2) that this court lacks jurisdiction
12    because of failure to suﬃciently allege deterrence. Neither argument has
13    merit. Both arguments rely on extrinsic facts that are not appropriate in a
14    12(b)(6) motion and premature for a 12(b)(1) motion as it intertwines the
15    substantive merits with the jurisdictional challenge.
16           Nonetheless, the defense raises a good argument and subsequent
17    investigation has demonstrated a change in conditions at the JEG1 LLC’s
18    creamery that moots this case. Thus, plaintiﬀ believes that the ADA claim
19    should be dismissed due to mootness and the Court should decline to
20    exercise supplemental jurisdiction over the state claim because the federal
21    claim would be gone.
22
23   II. The Complaint is sufficiently pled
24           A complaint must contain “a short and plain statement of the claim
25    showing that the pleader is entitled to relief,” and give “the defendant fair
26    notice of what the . . . claim is and grounds upon which it rests” in
27    compliance with Rule 8(a) of the Federal Rules of Civil Procedure. In order
28    to determine whether a pleading contains the necessary allegations, a

                                             1
      Opposition to Motion to Dismiss                         5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 6 of 14




 1    party must understand what constitutes a viable claim under the cause of
 2    action pled.
 3           Here, the plaintiﬀ’s claims are based on Title III of the ADA. To
 4    succeed on a Title III ADA architectural barrier claim, “a plaintiﬀ must
 5    show that: (1) he is disabled within the meaning of the ADA; (2) the
 6    defendant is a private entity that owns, leases, or operates a place of public
 7    accommodation; and (3) the plaintiﬀ was denied public accommodations
 8    by the defendant because of his disability.” Arizona ex rel. Goddard v.
 9    Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010).
10    “The     third   element—whether           plaintiﬀs   were   denied   public
11    accommodations on the basis of disability—is met if there was a violation
12    of applicable accessibility standards.” Moeller v. Taco Bell Corp., 816
13    F.Supp.2d 831, 847 (N.D. Cal. 2011) citing, Chapman v. Pier 1 Imports
14    (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011). This is because
15    discrimination is deﬁned both as either a failure to ensure that alterations
16    are “readily accessible to and useable by persons with disabilities” and,
17    where there are no alterations, “a failure to remove architectural
18    barriers…in existing facilities…where such removal is readily achievable.”
19    42 U.S.C. §§ 12183(a)(2); 12182(b)(2)(A)(iv).
20           Thus, the following is a simpliﬁed statement of the elements
21    necessary for the plaintiﬀ to prove discrimination under this section:
22       1. Plaintiff must be disabled. 42 U.S.C. § 12182(a);
23       2. The defendants’ facility must be a place of "public
24           accommodation" and, therefore, governed by Title III of the ADA
25           Id.;
26       3. The defendants must be responsible parties, i.e., owners,
27           operators, lessors or lessees. Id.;
28

                                             2
      Opposition to Motion to Dismiss                          5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 7 of 14




 1       4. The defendants’ facility must have either undergone an alteration
 2          that did not comply with the access standards or contain an easily
 3          removed barrier that the defendants failed to remove. 42 U.S.C. §§
 4          12183(a)(2); 12182(b)(2)(A)(iv);
 5       5. Plaintiff must have actually encountered this non-removed and
 6          unlawful barrier. 42 U.S.C. § 12188(a).
 7    As demonstrated by the table below, Plaintiff has made all the necessary
 8    factual and legal allegations necessary to state a claim.
 9
10       Element                Fact Alleged
11       1. Disability          “Plaintiff is a California resident with physical
12                              disabilities. He is substantially limited in his
13                              ability to walk. He suffers from a C-4 spinal
14                              cord injury. He is a quadriplegic. He uses a
15                              wheelchair for mobility.” (Complaint, ¶ 1).
16       2. Place of Public     “Scoop Microcreamery is a facility open to the
17       Accommodation          public, a place of public accommodation, and a
18                              business establishment.” (Complaint, ¶ 9).
19       3. Responsible         “Defendant JEG1 LLC owned Scoop
20       Parties                Microcreamery located at or about 203
21                              University Ave, Palo Alto, California, in April
22                              2021. Defendant JEG1 LLC owns Scoop
23                              Microcreamery located at or about 203
24                              University Ave, Palo Alto, California,
25                              currently.” (Complaint, ¶¶ 2-3).
26       4. Barrier to Access “Unfortunately, on the date of the plaintiff’s
27                              visit,   the       defendants    failed   to   provide
28                              wheelchair         accessible   dining    surfaces   in

                                               3
      Opposition to Motion to Dismiss                            5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 8 of 14




 1                             conformance with the ADA Standards as it
 2                             relates to wheelchair users like the plaintiff.
 3
 4                             Scoop Microcreamery provides dining surfaces
 5                             to its customers but fails to provide any
 6                             wheelchair accessible dining surfaces . . .
 7
 8                             the defendants currently fail to provide
 9                             wheelchair accessible dining surfaces”
10
11                             (Complaint, ¶¶ 10-14)
12
13       4. Readily            “The barriers identified above are easily
14       Achievable            removed without much difficulty or expense.
15       Solutions             They are the types of barriers identified by the
16                             Department of Justice as presumably readily
17                             achievable to remove and, in fact, these
18                             barriers are readily achievable to remove.
19                             Moreover, there are numerous alternative
20                             accommodations that could be made to provide
21                             a greater level of access if complete removal
22                             were not achievable.” (Complaint, ¶ 19).
23       5. Personal           “A problem that plaintiff encountered was the
24       Encounter or          lack of sufficient toe and knee clearance under
25       Deterrence            the outside dining surfaces for wheelchair
26                             users.”
27
28                             “These barriers relate to and impact the

                                           4
      Opposition to Motion to Dismiss                       5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 9 of 14




 1                              plaintiff’s disability. Plaintiff personally
 2                              encountered these barriers.”
 3
 4                              “As a wheelchair user, the plaintiff benefits
 5                              from and is entitled to use wheelchair
 6                              accessible facilities. By failing to provide
 7                              accessible facilities, the defendants denied the
 8                              plaintiff full and equal access.”
 9
10                                           (Complaint, ¶¶ 12, 15, 16).
11
12          Each of the required factual allegations have been made. The
13    pleadings meet the liberal requirements of Rule 8. There is no basis to
14    dismiss this complaint under 12(b)(6).
15
   III. The defendant’s jurisdictional challenge on the basis of
16       ownership is premature and improperly framed as a
         factual challenge under Rule 12(b)(1) and
17       misunderstands the scope of the complaint allegations.
18          The defense argues that this Court lacks subject matter jurisdiction
19    and should dismiss the case. On its face, it is implausible that a district
20    court would not enjoy subject-matter jurisdiction over a claim brought
21    under the federal Americans with Disabilities Act. In fact, dismissal for
22    lack of subject matter jurisdiction in a case premised on federal-question
23    jurisdiction is “exceptional.” Sun Valley Gasoline, Inc. v. Ernst Enter., Inc.,
24    711 F.2d 138, 140 (9th Cir. 1983). Here, defendant’s “exceptional”
25    challenge is merely an argument that it does not own or control the outdoor
26    seating. As discussed below, this claim not only overlooks complaint
27    allegations but is is premature and would be improperly decided in a
28    12(b)(1) challenge.

                                            5
      Opposition to Motion to Dismiss                         5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 10 of 14




 1          First, the ADA claim is not restricted to outdoor seating. While
 2    plaintiﬀ personally encountered the outdoor seating, he complains about
 3    the total lack of any accessible seating—whether indoor or outdoor. If this
 4    case were to continue, the plaintiﬀ would be prepared to prove that the
 5    defendant’s facility oﬀerED indoor seating and none of it was accessible to
 6    wheelchair users:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22          Plaintiﬀ’s ADA claim for injunctive relief is based on a failure “to
23    provide wheelchair accessible dining surfaces in conformance with the
24    ADA Standards as it relates to wheelchair users like the plaintiﬀ.” See
25    Complaint, ¶ 10. Or, as pled more speciﬁcally, “When a business provides
26    facilities such as dining surfaces, it must provide accessible dining
27    surfaces. Here, accessible dining surfaces have not been provided in
28    conformance with the ADA Standards.” See Complaint, ¶ 24-25.

                                          6
      Opposition to Motion to Dismiss                      5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 11 of 14




 1           Thus, the defense evidence about who owns or controls the outdoor
 2    seating is only relevant to a personal encounter claim and not for the
 3    deterrence claims under either the ADA or Unruh. But it is improper to be
 4    submitting declarations and arguing about location, ownership, control or
 5    extent of accessible seating in a 12(b)(1) motion. While it is appropriate in
 6    certain circumstances to bring a motion under Federal Rule of Civil
 7    Procedure 12(b)(1) introducing extrinsic facts and challenging federal
 8    court jurisdiction, it is not appropriate in the present case with the present
 9    motion.
10           The problem with the defense motion is that the very question this
11    the defendant urges this Court to adjudicate—to determine jurisdiction—
12    goes right to the heart of the plaintiﬀ’s substantive claims. In this case,
13    plaintiﬀ alleges that the defendant’s dining surfaces and seating do not
14    comply with federal accessibility laws. If that is true, plaintiﬀ can prevail
15    and obtain an injunction. If that is wrong, plaintiﬀ loses. That is the case.
16    The ultimate question in this case is whether the defendant’s facilities
17    comply with accessibility laws. The defendant, however, asks this Court to
18    answer that very question, i.e., determining ownership, control and
19    accessibility of its facilities, in determining whether it has jurisdiction. This
20    is improper.
21           The Ninth Circuit has cautioned that courts should not apply
22    Federal Rule of Civil Procedure 12(b)(1) when, as it is here, the issue of
23    jurisdiction is intertwined with the merits of a claim. Sun Valley Gasoline,
24    711 F.2d at 139-40; Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
25    (9th Cir. 2004). As one court framed it: “The relatively expansive
26    standards of a 12(b)(1) motion are not appropriate for determining
27    jurisdiction in a case . . . where issues of jurisdiction and substance are
28    intertwined. A court may not resolve genuinely disputed facts where ‘the

                                             7
      Opposition to Motion to Dismiss                          5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 12 of 14




 1    question of jurisdiction is dependent on the resolution of factual issues
 2    going to the merits.’” Robert v. Corrothers, 812 F.2d 1173, 1177 (9th Cir.
 3    1987) (internal cites omitted).
 4          It is inappropriate and premature to require a plaintiﬀ to prove up the
 5    merits of his case at the pleading stage, just to prove jurisdiction:
 6           [I]f the jurisdictional issue and substantive claims are so
            intertwined that resolution of the jurisdictional question is
 7          dependent on factual issues going to the merits, the district
            court should employ the standard applicable to a motion for
 8          summary judgment and grant the motion to dismiss for lack
            of jurisdiction only if the material jurisdictional facts are not
 9          in dispute and the moving party is entitled to prevail as a
            matter of law . . . . Otherwise, the intertwined jurisdictional
10          facts must be resolved at trial by the trier of fact.
11
                   [Rosales v. United States, 824 F.2d 799, 803 (9th
12                 Cir. 1987).]
13
      Thus, “A district court may hear evidence and make ﬁndings of fact
14
      necessary to rule on the subject matter jurisdiction question prior to trial,
15
      if the jurisdictional facts are not intertwined with the merits.” Rosales, 824
16
      F.2d at 803 (emphasis added).
17
            It is true that a court normally not need accept the complaint
18
      allegations as true when there is a factual attack on jurisdiction under Rule
19
      12(b)(1). Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). But the
20
      court must treat a factual attack under Rule 12(b)(1) diﬀerently “when the
21
      issue of subject-matter jurisdiction is intertwined with an element of the
22
      merits of the plaintiﬀ’s claim.” Leite, 749 F.3d at 1122 n.3. This occurs
23
      where the jurisdictional question “is dependent on the resolution of factual
24
      issues going to the merits.” Augustine v. United States, 704 F.2d 1074, 1077
25
      (9th Cir. 1983). Consider the case of Johnson v. Hernandez, where the
26
      district court denied an almost identical defense motion. Johnson v.
27
      Hernandez, 69 F.Supp.3d 1030 (E.D. Cal. 2014).
28

                                            8
      Opposition to Motion to Dismiss                         5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 13 of 14




 1          In short, where the jurisdictional facts are intertwined with the
 2    merits, a Rule 56 “summary judgment standard” applies. Roberts, 812
 3    F.2d at 1177; Careau Grp. v. United Farm Workers of Am., AFL-CIO, 940
 4    F.2d 1291, 1293 (9th Cir. 1991). The defendant can and should bring its
 5    claims in the form of a Rule 56 motion. If plaintiﬀ were not agreeing to a
 6    dismissal for diﬀerent reasons (mootness), plaintiﬀ would respectfully
 7    request this Court consider adopting the holding of the Hernandez court:
 8
            “In ruling on a jurisdictional motion involving factual issues
 9          which also go to the merits, the trial court should employ the
            standard applicable to a motion for summary judgment ....”
10          Augustine, 704 F.2d at 1077. Converting the instant Motion
            to one for summary judgment would be premature because
11          Plaintiﬀ has not yet had the opportunity to engage in
            discovery and thus has not had the opportunity to develop the
12          evidence he may need to rebut Defendants' “facts.”
            Accordingly, Defendants' Motion to Dismiss for lack of
13          jurisdiction is DENIED without prejudice to raising this
            argument in a properly noticed and appropriately timed
14          motion for summary judgment.
15
                   [Hernandez, 69 F. Supp. 3d at 1035.]
16
17   IV. Plaintiff ’s subsequent investigation and consideration of
          the defense arguments leads him to believe that the ADA
18        claim is moot. It should be dismissed and the Court
          should decline to exercise supplemental jurisdiction over
19        the Unruh claim.
20          The defense made two arguments in its brief that carry weight. First,
21    the defense argued that the City owns and controls the outdoor seating.
22    Second, the defense argued that it currently does not oﬀer any indoor
23    seating. Plaintiﬀ has investigated both claims and ﬁnd that they have
24    probable merit. Certainly (after two subsequent investigations) it appears
25    that the defendant is no longer setting up eating inside the creamery. Thus,
26    plaintiﬀ’s ADA claim is moot. He cannot, in good faith, argue that he will
27    encounter future discriminatory conditions. On that basis, he would be
28

                                           9
      Opposition to Motion to Dismiss                       5:21-cv-03198-LHK
     Case 5:21-cv-03198-LHK Document 13 Filed 09/16/21 Page 14 of 14




 1    remiss in arguing for this Court to maintain federal question jurisdiction
 2    given that the only remedy available under the ADA is injunctive.
 3          Given that plaintiﬀ concedes that the ADA claim has been rendered
 4    moot, and the early stage of this case (before any discovery has been done),
 5    plaintiﬀ believes that this Court should not exercise supplemental
 6    jurisdiction over the Unruh claim but would not be bothered if the Court
 7    continued to exercise that jurisdiction.
 8
 9
      V. Conclusion
10
            The plaintiﬀ concedes, for the reasons stated above, that the ADA
11
      claim should be dismissed as moot.
12
13    Dated: September 16, 2021         CENTER FOR DISABILITY ACCESS
14
15                                               By:   /s/ Amanda Seabock        .
16                                               Amanda Seabock
17                                               Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

                                           10
      Opposition to Motion to Dismiss                          5:21-cv-03198-LHK
